In an action by a female passenger in a motor vehicle against the corporation, Croyden Shirt Co., Inc., the owner of such vehicle, and against James G. Gaffney and James Gaffney, the owner and operator, respectively, of the other vehicle involved in a collision with the first vehicle, to recover damages for personal injuries, the corporation defendant interposed a third-party complaint against Samuel H. Ulanoff, who is plaintiff’s husband, who is the corporation’s president and principal stockholder, and who was operating its vehicle at the time of the accident. Through an attorney selected by it, the corporation’s insurance carrier is defending the main action by the wife against the corporation. Through another attorney selected by it, such insurance carrier, on the theory that the husband is primarily liable, has instituted the third-party action in the name and on behalf of the corporation against the husband personally; the complaint in the third-party action being verified by such attorney. The corporation as third-party plaintiff, still appearing by the same attorney who instituted the third-party action, appeals from an order of the Supreme Court, Kings County, dated April 30, 1958, granting the motion of the husband as third-party defendant, appearing specially, to dismiss the third-party complaint upon the ground *509that the corporation never authorized the' third-party action and that the attorney who appeared therein for the corporation lacked authority to institute the action against him — the husband. Order affirmed, with $10 costs and disbursements (cf. American Sur. Co. v. Diamond, 1 N Y 2d 594). Nolan, P. J., Ughetta, Christ, Pette and Brennan, JJ., concur. [14 Misc 2d 13.]